UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

OCT 10 2001
Honorable Curt Weldon
U.S. House of Representatives
2452 Rayburn HOB
Washington, DC 20515-3807
Dear Congressman Weldon:
Your letter to Secretary of Education Roderick R. Paige has been referred to the Office of
Special Education Programs (OSEP) for response. OSEP administers the Individuals
with Disabilities Education Act (IDEA), as amended by the IDEA Amendments of 1997.
This response concerns your constituent, Dr. Terry Mancini, who is Superintendent of
Schools of the Upper Merion Area School District in King of Prussia, Pennsylvania. Dr.
Mancini requests clarification of whether recent changes to the procedures and guidelines
of administering the Pennsylvania System of School Assessment (PSSA) test to students
receiving special education in grades 5, 8, and 11 is a change in procedures resulting
"from the federal government's request to test all students or risk loss of funding."
Further, Dr. Mancini states that in Pennsylvania there is no range of assessment options
available that may be more appropriate for students with disabilities, which is
individually determined by each student's Individualized Education Program (IEP) team.
The only allowable alternate assessment to the PSSA, Dr. Mancini states, is a single
alternate assessment that may be used solely for those students with significant cognitive
disabilities.
The requirements for including children with disabilities in assessments are based on a
number of federal laws, including Title II of the Americans with Disabilities Act of 1990,
Section 504 of the Rehabilitation Act of 1973, and most notably the IDEA and Title I of
the Elementary and Secondary Education Act. These laws recognize that an assessment
is often connected to student benefits such as moving to the next grade or graduating.
Assessment is also an important factor in school accountability as well as individual
benefits provided to children. Excluding children with disabilities from assessments may
violate these Federal laws. To ensure equal participation of students with disabilities in
such assessments, appropriate accommodations and modifications in the administration
of assessments, on a case-by-case basis, may be necessary.
Alternate assessments are designed for those students with disabilities who are unable to
participate in State or district-wide assessments even when accommodations or
modifications are provided. Alternate assessments need to be aligned with the general
curriculum standards set for all students and should not be assumed appropriate only for
those students with significant cognitive impairments. Under the IDEA, States and local
education agencies must develop guidelines for the participation of students with

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202

Page 2 - Honorable Curt Weldon

disabilities in alternate assessments, and must provide alternate assessments for all State
and district-wide assessments conducted beginning no later than July 1,2000.
IDEA defines a key role for the IEP team. This team determines if any individual
modifications in administration are needed in order for the student to participate in a State
or district-wide assessment. And, if it determines that the child will not participate in a
particular State or district-wide assessment of student achievement (or part of an
assessment), the IEP team states why the assessment is not appropriate for the child and
how the child will be assessed.
Under the IDEA, States must report on the number of students with disabilities
participating in regular and alternate assessments, and on the performance of these
students on both types of assessment. In addition, under Title 1, students with disabilities
must be included in State assessment systems, and their scores must be included in these
systems for purposes of public reporting and school and district accountability. Under
Title I, States must explain how scores from alternate assessments are integrated into
their accountability systems.
Neither the IDEA nor Title l specifies or limits the number of alternate assessments a
State or local school district must or can provide. Alternate assessment(s) should, at a
minimum, assess the broad content areas assessed in State or district-wide assessments
and should match in purpose the assessments for which they are intended to serve as
alternates. But the number of alternate assessments is a State or local decision.
A number of important considerations apply as States develop their guidelines for
participation in alternate assessments, provide those assessments, and use the results of
alternate assessments in reports and accountability. One is that the authority of the IEP
team should be preserved, and steps should be taken to provide those teams with the
resources and training they need to implement these provisions in a meaningful way.
Another is that the assessment options available to IEP teams should be compatible, to
the greatest possible degree, with systems of reporting and accountability so that all
students with disabilities are represented in these systems.
We realize that States are faced with a number of challenges in implementing the IDEA
provisions related to alternate assessments, and we have tried to support states in several
ways. For example, we fund the National Center on Educational Outcomes (NCEO) at
the University of Minnesota that conducts research and analyzes policy on assessment
issues, and provides information and technical assistance to States. NCEO has a website
at http://www.coled.umn.edu/nceo which offers a number of resources related to alternate
assessment and other topics. NCEO, our Federal and Regional Resource Centers, the
Council of Chief State School Officers (CCSSO), and the National Association of State
Directors of Special Education (NASDSE) have conducted a series of annual conferences
for State teams focusing on alternate assessments. Pennsylvania was represented at the
conferences. NCEO and CCSSO have organized a State Collaborative on Assessment
and Student Standards (SCASS) focusing on the assessment of students with disabilities,
including alternate assessments. This SCASS provides an_opportunity for ongoing
communication and collaboration between states, and alternate assessment has been one

Page 2 - Honorable Curt Weldon

of the ongoing topics. Finally, under our research and model demonstration programs,
we have funded a number of projects on the participation of students with disabilities in
assessments, including some on alternate assessments.
We hope this information is helpful to you and your constituent.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs

